OPINION — AG — ** LEGISLATORS PER DIEM ** MEMBERS OF THE STATE LEGISLATURE CAN BE PAID PER DIEM PURSUANT TO PROVISIONS OF SENATE BILL NO. 375, AND SUCH PROVISIONS ARE NOT INCONSISTENT WITH OPINION NO. 72-301 . PER DIEM ALLOWANCE TO LEGISLATORS IN CONNECTION WITH OFFICIAL DUTIES IS NOT COMPENSATION WITHIN THE MEANING OF ARTICLEXXIII, SECTION 10 OKLAHOMA CONSTITUTION AND COULD, THEREFORE, BECOME EFFECTIVE THE SECOND SESSION OF THE THIRTY FIFTH LEGISLATURE. CITE: 74 Ohio St. 1971 456 [74-456], 74 Ohio St. 1971 500.4 [74-500.4], 74 Ohio St. 1971 500.7 [74-500.7] [74-500.7] (NATHAN J. GIGGER)